Case: 10-60389 Document: 00511484334 Page: 1 Date Filed: 05/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 20, 2011
                                     No. 10-60389
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

DEREJE YEMANE WOLDEGIORGISE, also known as Dereje Woldegiorgise,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A079 951 528


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Dereje Yemane Woldegiorgise, a native and citizen of Ethiopia, petitions
this court for review of the decision of the Board of Immigration Appeals (BIA)
denying his motion for reconsideration of the denial of his motion to reopen the
removal proceedings against him. He also moves this court for a stay of removal
pending the location of a third, safe country of removal. Woldegiorgise makes
the following five arguments before this court: (1) that his 2008 conviction no
longer qualifies as an aggravated felony due to the suspension of his sentence,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60389 Document: 00511484334 Page: 2 Date Filed: 05/20/2011

                                  No. 10-60389

(2) that his 2008 conviction is not a crime of violence or domestic violence, (3)
that he is eligible for and should be granted asylum, (4) that he should be
granted withholding of removal, and (5) that he should be granted relief under
the Convention Against Torture.
      We review the BIA’s denial of a motion for reconsideration under a highly
deferential abuse-of-discretion standard. See Lara v. Trominski, 216 F.3d 487,
496-97 (5th Cir. 2000); Osuchukwu v. INS, 744 F.2d 1136, 1141 (5th Cir. 1984).
Under this standard, this court must uphold the BIA’s denial of a motion for
reconsideration, even if the court “deem[s it] in error, so long as it is not
capricious, racially invidious, utterly without foundation in the evidence, or
otherwise so aberrational that it is arbitrary rather than the result of any
perceptible rational approach.” Osuchukwu, 744 F.2d at 1142.
      The issues briefed by Woldegiorgise are legal arguments challenging the
validity of the underlying removal order. Woldegiorgise’s brief does not identify
or analyze any error related to the BIA’s denial of his motion for reconsideration.
Because Woldegiorgise’s attorney-prepared brief does not adequately brief the
sole issue before this court, he has abandoned it. See Soadjede v. Ashcroft, 324
F.3d 830, 833 (5th Cir. 2003); Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir.
1986). Accordingly, the petition for review is DENIED. The motion for a stay
of removal is also DENIED.




                                         2